

116 HR 5290 IH: The District of Columbia Returning Citizens Coordination Act of 2019
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5290IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that, for purposes of certain Federal privacy laws, agencies of the District of Columbia
			 are treated as Federal agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as The District of Columbia Returning Citizens Coordination Act of 2019. 2.District of Columbia agencies to be treated as Federal agencies for purposes of certain privacy lawsFor purposes of a provision of law set forth in section 3, to the extent that such provision of law applies to any communication for purposes of providing public benefits or services to any person resuming or commencing residence in the District of Columbia (including any person resuming or commencing residence in the District of Columbia upon release from any term of imprisonment) between—
 (1)the Director of the Bureau of Prisons and any agency of the District of Columbia; or (2)the Director of the Court Services and Offender Supervision Agency for the District of Columbia and any agency of the District of Columbia,
			the agency of the District of Columbia shall be treated as a Federal agency for purposes of such
 provision of law.3.Provisions of law describedThe provisions of law set forth in this section are as follows: (1)Title II of the Health Insurance Portability and Accountability Act of 1996 (including parts 160 and 165 of title 45, Code of Federal Regulations).
 (2)Section 543 of the Public Health Service Act (including part 2 of title 42, Code of Federal Regulations).
 (3)Section 552a of title 5, United States Code (commonly referred to as the Privacy Act). (4)Any other provision of law setting forth substantially similar protections for the privacy of information.
 4.Rule of constructionNothing in this Act may be construed to expand the authority of the Director of the Bureau of Prisons or the Director of the Court Services and Offender Supervision Agency for the District of Columbia to disclose information to any law enforcement officer.
 5.District of Columbia CouncilFor purposes of this Act, the Council of the District of Columbia shall be considered an agency of the District of Columbia.
 6.Application of Privacy ActA communication under this Act shall be deemed to be a lawful disclosure under section 552a(b)(7) of title 5, United States Code.
		